DETAILED ACTION

1.	This Office Action is in response to the communications dated 04/14/2022.
Claims 1-16 are pending in this application.

Applicant made a provisional election to prosecute the invention of Group I, claims 1-5, is acknowledged.
Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  

Claims 6-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 05/24/2021.  The references cited on the PTOL 1449 form have been considered.
	

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner’s Amendment

4.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 6-16 to invention(s) non-elected without traverse.  Accordingly, claims 6-16 have been cancelled.

Allowance / Reason for Allowance

5.	Claims 1-5 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed semiconductor package having a partial outer metal layer (in combination(s) as set forth in the claim(s)) comprising:
	a substrate having a first substrate part and a second substrate part; wherein
the second substrate part extending horizontally from a lateral side of the first
substrate part and a width of the second substrate part is smaller than a width of
the first substrate part; and 	
	a metal layer covering multiple exterior sides of the encapsulation
corresponding to the second substrate part.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
June 4, 2022